Case 7:19-mj-01046 Document 1 Filed on 05/08/19 in TXSD Page 1 of 1 |

AO 91 (Rev 8/01) Criminal Complaint

 

   

 

iinted States District Court
Fle

United States District Court

SOUTHERN DISTRICT OF TEXAS
MCALLEN DIVISION David J. Bradley, Clerk

MAY - 8 2019

 

UNITED STATES OF AMERICA

V. CRIMINAL COMPLAINT
Bayron Daniel Martinez
Case Number: M-19- (O4m
AKA: Byron Danief Martin
IAE YOB: 1987
Honduras

(Name and Address of Defendant)

I, the undersigned complainant being duly sworn state the following is true and correct to the best of my
knowledge and belief. On or about May 7, 2019 in Hidaigo County, in

the Southern District of Texas
(Track Statutory Language of Offense)

being then and there an alien who had previously been deported from the United States to Honduras in pursuance of law, and
thereafter was found near Mission, Texas, within the Southern District of Texas, the Attorney General of the United States and/or the

Secretary of Homeland Security, not theretofore having consented to a reapplication by the defendant for admission into the United
States;

in violation of Title 8 United States Code, Section(s) 1326 (Felony)
1 further state that I am a(n) Senior Patrol Agent and that this complaint is based on the
following facts:

Bayron Daniel Martinez was encountered by Border Patrol Agents near Mission, Texas on May 7, 2019. The investigating agent
established that the Defendant was an undocumented alien and requested record checks. The Defendant claims to have illegally
entered the United States on May 7, 2019, near Hidalgo, Texas. Record checks revealed the Defendant was formally
Deported/Excluded from the United States on April 23, 2019 through El Paso, Texas. Prior to Deportation/Exclusion the Defendant
was instructed not to return to the United States without permission from the U.S. Attorney General and/or the Secretary of Homeland
Security. On May 1, 2017, the defendant was convicted of 8 USC 1326 Removed Alien Found in the United States and sentenced to
thirty (30) months confinement and two (2) years supervised release term.

fgproved Mit LEED. £4

 

 

 

Continued on the attached sheet and made a part of this complaint: [_|ves | X|No
Sworn to before me and subscribed in my presence, 2 of Complainant
May 8, 2019 fo _“F fo ipriano Shears Senior Patrol Agentit
. 7

fo Ene ey
Peter E. Ormsby , U.S. Magistrate Judge

Name and Title of Judicial Officer 7 Signature of Judicial Officer / |

 
